IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00406-CR

MICHAEL EDWARD STRICKLAND,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 8032


                                       ORDER


       Michael Edward Strickland was convicted in 2007. He is currently appealing the

trial court’s denial of his request for post-conviction DNA testing.

       The Court electronically received and filed a clerk’s record in this appeal on

February 3, 2015. Upon closer inspection, this clerk’s record pertained to the trial

court’s ruling on an application for post-conviction writ of habeas corpus filed by

Strickland pursuant to article 11.07 of the Code of Criminal Procedure. It did not
pertain to the trial court’s ruling on Strickland’s request for post-conviction DNA

testing.

        Accordingly, the clerk’s record filed in this appeal on February 3, 2015 is stricken.

The clerk’s record and the reporter’s record for this appeal remain due by February 9,

2015.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Clerk’s record stricken
Order issued and filed February 12, 2015




Strickland v. State                                                                    Page 2